Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on October 27, 2022. Claims 1-16, 20, and 25-39 are cancelled. Claims 17-19 and 21-24 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integrating the abstract idea into a practical application or without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 17-19 and 21-24 are directed to a method, which is a process. Therefore, the claims are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Taking claim 17 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of the abstract idea, including:
A computer-implemented method for facilitating a continuous dual-auction sale comprising:
activating a custom bid group by receiving from a buyer in a computerized auction marketplace through an input interface:
a buyer-specified filter criterion defining a first plurality of 
desired items within a customized class; and
a bid number as a bid price associated with each item of the 
first plurality of items in the customized class;
populating the customized class by:
receiving a plurality of detail parameters associated with a first 
plurality of sale items from one or more sellers in the computerized auction marketplace through the input interface;
receiving an offer number for each sale item of the first plurality 
of sale items as a seller-specified offer price;
determining a second plurality of sale items with a computer 
processor configured to filter the plurality of detailed parameters associated with the first plurality of sale items based on a search for the buyer-specified filter criterion;
linking the bid number with each item of the second plurality of 
sale items thereby populating the customized class; and
for each item in the second plurality of sale items, comparing the 
associated bid number to the associated offer number based on receiving, or a change to, the bid number or the offer number; 
changing a status associated with a sale item of the second plurality 
of sale items to sold in response to determining the bid number is greater than or equal to the offer number associated with the sale item; and
deactivating the custom bid group by unlinking the bid number from 
all sale items linked to the bid number.

The limitations emphasized above in bold recite the abstract idea of an auction sale that receives filter criterion and a bid price from a buyer, receives detail parameters of a first set of items for sale and an offer price from sellers, determines a second set of items associated with the first set of items based on the buyer’s criterion, linking the buyer’s bid with the second set of items, comparing the buyer’s bid with the seller’s offer price, changing the status of an item in the second set of items to sold when the buyer’s bid is greater than or equal to the seller’s offer price, and unlinking the buyer’s bid from all sales items. This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial interactions including agreements and business relations). An auction for the sale of an item between a buyer and a seller is a type of commercial interactions. The dependent claims recite the same abstract idea identified above.
  
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites additional elements beyond the abstract idea, including:
A computer-implemented method for facilitating a continuous dual-auction sale comprising:
activating a custom bid group by receiving from a buyer in a computerized auction marketplace through an input interface:
a buyer-specified filter criterion defining a first plurality of 
desired items within a customized class; and
a bid number as a bid price associated with each item of the 
first plurality of items in the customized class;
populating the customized class by:
receiving a plurality of detail parameters associated with a first 
plurality of sale items from one or more sellers in the computerized auction marketplace through the input interface;
receiving an offer number for each sale item of the first plurality 
of sale items as a seller-specified offer price;
determining a second plurality of sale items with a computer 
processor configured to filter the plurality of detailed parameters associated with the first plurality of sale items based on a search for the buyer-specified filter criterion;
linking the bid number with each item of the second plurality of 
sale items thereby populating the customized class; and
for each item in the second plurality of sale items, comparing the 
associated bid number to the associated offer number based on receiving, or a change to, the bid number or the offer number; 
changing a status associated with a sale item of the second plurality 
of sale items to sold in response to determining the bid number is greater than or equal to the offer number associated with the sale item; and
deactivating the custom bid group by unlinking the bid number from 
all sale items linked to the bid number.

Whether taken individually or in combination as a whole, the limitations emphasized above in bold are recited at a high level of generality for performing generic computer functions of receiving and processing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.
The claim recites the additional elements of a processor, interface, and implementing the method over a computer. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional element individually, the computer component performs purely generic computer functions of receiving and processing data. Taking the additional element in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As 
such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

	Allowable Subject Matter
Claims 17-19 and 21-24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
	Claim 17 recites a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“populating the customized class by...linking the bid number with each item of the second plurality of sale items thereby populating the customized class...unlinking the bid number from all sale items linked to the bid number.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,311,898 B2 (“Zhang”): Zhang teaches a double auction (col. 4, line 65 – col. 5, line 6) that compares bid prices from buyers with offer prices from sellers (col. 6, lines 25-32).  However, Zhang does not teach or suggest the limitations identified above.
(ii) US 2008/0275790 A1 (“Campbell”): Campbell teaches terminating a bid group in an auction (Abstract). However, Campbell does not teach or suggest the limitations identified above.
(iii) “High-Performance Bidding Agents for the Continuous Double Auction” by Gerald Tesauro et al. (“Tesauro”): Tesauro discloses bidding algorithms for real-time continuous double auctions. However, Tesauro does not teach or suggest the limitations identified above.
(iv) “Managing Online Auctions: Current Business and Research Issues” by Edieal J. Pinker et al. (“Pinker”): Pinker generally discloses online auctions. However, Pinker does not teach or suggest the limitations identified above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3684